Pfeifer, J.,
dissenting.
{¶ 25} “A proceeding is ‘terminated in favor of the accused’ only when its final disposition indicates that the accused is innocent.” Ash v. Ash (1995), 72 Ohio St.3d 520, 522, 651 N.E.2d 945. A no bill does not indicate that the accused is innocent; a no bill is simply a report “that an indictment is not found.” R.C. 2953.51. Thus, a no bill indicates that the prosecutor did not present enough evidence to enable the grand jury to indict, not that the accused is innocent. Examples of a termination in favor of the accused include “an unconditional, unilateral dismissal of criminal charges or an abandonment of a prosecution by the prosecutor or the complaining witness that results in the discharge of the accused.” Ash, 72 Ohio St.3d at 522, 651 N.E.2d 945.
{¶ 26} Nothing in the Rules of Criminal Procedure prevents a prosecutor from reindicting an accused for the same offense after a no-bill report is issued. Froehlich, therefore, remained in jeopardy and was, in fact, still being investigated after the grand jury had issued the no bill. I conclude that the proceeding was not terminated in favor of Froehlich until the abandonment of the prosecution by the prosecutor, which occurred on May 22, 2001. See id. Accordingly, the claim for malicious prosecution, which was filed on August 8, 2001, should not be time-barred.